Third District Court of Appeal
                                State of Florida

                          Opinion filed November 4, 2020.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D20-1361
                          Lower Tribunal No. 02-21084
                             ________________


                            Shawnton D. Johnson,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Lourdes Simon, Judge.

      Shawnton D. Johnson, in proper person.

      Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, HENDON, and LOBREE, JJ.

      PER CURIAM.

      Affirmed. See Jones v. State, 591 So. 2d 911 (Fla. 1991) (The evidence

claimed to be newly discovered "must have been unknown by the trial court, by the
party, or by counsel at the time of trial and it must appear that defendant or his

counsel could not have [ascertained those facts] by the use of diligence" such as

taking the witness' testimony.).




                                        2